TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00587-CR


Cathy Lynn Gilstrap, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 01-987-K368, HONORABLE BURT CARNES, JUDGE PRESIDING






The record reflects that prosecution of this cause was dismissed by the district court
on the State's motion.  There being no conviction, there is nothing to appeal.  The State's motion to
dismiss is granted and the appeal is dismissed for want of jurisdiction.  Counsel's motion to
withdraw is dismissed.



  
				Lee Yeakel, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   October 24, 2002
Do Not Publish